Citation Nr: 1739001	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for a bilateral foot disability, to include hallux valgus.

2.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the Army National Guard of Louisiana and as a Reserve of the United States Army from April 1976 to September 1976, and in the U.S. Coast Guard from August 1978 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The decision denied service connection for paranoid schizophrenia, confirmed and continued previous denials of service connection for right and left knee conditions, and confirmed and continued previous denials of service connection for hallux valgus (claimed as right and left foot conditions).  The Veteran timely appealed the decision with a notice of disagreement received by VA in June 2010.  The appeal was perfected with a filing of a substantive appeal in April 2013 after the issuance of a statement of the case in February 2013.

The issue entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a bilateral foot disability, including hallux valgus, was denied in a final May 2003 Board decision.

2.  Since the last final May 2003 Board decision that denied service connection for a bilateral foot disability, including hallux valgus, VA received evidence that is new but not material with respect to the claim.

3.  Service connection for a bilateral knee condition was denied in a January 1996 RO rating decision; neither a notice of disagreement nor new and material evidence was received within one year of the rating decision.

4.  Since the last final January 1996 rating decision that denied service connection for a bilateral knee condition, VA received evidence that is new but not material with respect to that claim.


CONCLUSIONS OF LAW

1.  The May 2003 Board decision that denied service connection for a bilateral foot disability, including hallux valgus, is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2016).

2.  One of the criteria for reopening the claim for service connection for a bilateral foot disability, to include hallux valgus, has not been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The January 1996 rating decision that denied service connection for a bilateral knee condition became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

4.  One of the criteria for reopening the claim for service connection for a bilateral knee disability has not been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the petitions to reopen the issues of service connection for a bilateral foot disability and for a bilateral knee disability, the Board finds that new and material evidence has not been received for each of those claims, and as such the petitions to reopen those claims are denied.  The reasons for these decisions follow.

I.  Jurisdiction

The December 2009 rating decision reopened the Veteran's claims of service connection for a bilateral foot disability, including hallux valgus, and of service connection for a bilateral knee condition.  Nevertheless, the issue of whether new and material evidence has been presented must be determined by the Board de novo, as it is a jurisdictional issue that the Board must address.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

II.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board has considered the Veteran's appealed issues-whether new and material evidence have been received with respect to the claims of entitlement to service connection for a bilateral foot disability, to include hallux valgus, and for a bilateral knee disability-and decided on the matter based on the pertinent evidence.  Neither the Veteran nor his representative has raised any other issues with respect to VA's duties, nor have any other issues been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  As such, the Board will proceed to the merits of this appeal.

III.  Analyses for New and Material Evidence

A.  Legal Principles

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995) (emphasizing that the Board cannot ignore the issue of whether any new and material evidence has been submitted so that the appellant's claims could be reopened).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (stating that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.


B.  New and Material Evidence Analyses

1.  The claim for service connection for a bilateral foot disability, to include hallux valgus, cannot be reopened because since the final May 2003 Board decision denying service connection, no new and material evidence has been received.

The Board issued a decision in May 2003 that denied the Veteran's claim of service connection for a bilateral foot disability, including hallux valgus.  The Board found that the Veteran has a current disability-a bilateral foot disorder diagnosed as hallux valgus-but that the disability existed prior to his service and did not worsen during such service.  The evidence of record at the time of the May 2003 denial included service medical records; military personnel records; VA medical treatment records; a May 2001 VA examination; lay statements by the Veteran and three other servicemembers; statements, letters, and clinical records from private physicians; and records from the U.S. Social Security Administration (SSA).  The Board noted that the most compelling evidence was contemporaneous service medical records and the opinion of the May 2001 VA examiner, who examined the Veteran and thoroughly reviewed the Veteran's medical records and history.  The May 2001 VA examiner opined that the Veteran had had bilateral foot disability from hallux valgus prior to his service and that disability from a foot disorder did not worsen during a period of active duty service.  Thus, the Board concluded that the Veteran's disability from hallux valgus existed prior to his military service and was not aggravated during such service.  The May 2003 Board decision is final.  38 C.F.R. § 20.1100.

Since the last denial, VA obtained new VA treatment records.  Those records indicate that the Veteran has mild osteoarthritis and acute gouty arthropathy in his right foot, and hammer toe in his left foot.  11/10/2014, Medical Treatment Record - Government Facility (File A), at 19-20 (mild degenerative joint disease in the right foot and hammer toe in the left foot, according to a June 2008 radiology report); 11/10/2014, VBMS entry, Medical Treatment Record - Government Facility (File C), at 5 (acute gouty arthropathy in the right foot, November 2013).  Although the evidence is new, it is not material.  As noted above, in May 2003 Board decision indicates that the Veteran had a current disability but that the disability existed prior to his service and did not worsen beyond its natural progression during such service.  In this case, the new evidence does not, by itself or when considered with previous evidence of record, show that the Veteran's disability, which pre-existed service, was aggravated by (or caused by) military service.

In sum, new and material evidence has not been received because the evidence continues to fail to show that the Veteran's disability was aggravated or caused by military service.  The Board has considered the evidence in light of the low threshold for finding new and material evidence, but it finds that the evidence pertaining to the issue of service connection for a bilateral foot disability, to include hallux valgus, is not material, as it does not go to the previously unestablished fact-here, in-service incurrence or aggravation/worsening.  Shade, 24 Vet. App. at 117; 38 C.F.R. § 3.156(a).  As such, the petition to reopen is denied.

2.  The claim for service connection for a bilateral knee disability cannot be reopened because since the final January 1996 rating decision denying service connection, no new and material evidence has been received.

The RO issued a rating decision in July 1994 that denied the Veteran's claim of service connection for a knee condition.  The RO found that the Veteran had a current knee disability and that the Veteran injured his knee in service based on buddy statement submitted by the Veteran.  However, it found that the disability was the result of post-service causes.

The RO then issued rating decisions in October 1994 and January 1996 that denied the Veteran's petition to reopen his claim.  The RO found that the evidence submitted was new, but not material.  The evidence of record at the time of the last final denial in January 1996 included an October 1995 lay statement by the Veteran and October 1994, October 1995, and December 1995 reports from the his private medical provider, Dr. B.C.  The RO noted that the evidence was duplicative, cumulative, and previously considered.  In his October 1995 statement, the Veteran contended his bilateral knee condition was service connected, referring to evidence that had been considered in previous decisions by the RO.  Dr. B.C.'s October 1994 statement was previously considered in an October 1994 rating decision by the RO.  The October 1995 and December 1995 reports from Dr. B.C. give a history of the Veteran's knee injury and provide a synopsis of the Veteran's medical condition.  The new evidence failed to show that the Veteran's disability was related to the knee injury he incurred in service.  The Veteran was notified of his appellate rights in a January 1996 letter, but he did not file a notice of disagreement or provide new evidence concerning the bilateral knee condition claim until more than one year after the January 1996 rating decision.  Therefore, the January 1996 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

Since the last denial, a VA examiner in November 2012 diagnosed bilateral infrapatellar knee disease.  11/21/2012, VBMS entry, VA Examination, at 14.  Moreover, VA medical records reflect a diagnosis of osteoarthritis.  04/08/2015, VBMS entry, CAPRI, at 21 (osteoarthritis of the right knee, October 2014).  VA medical records also indicate the Veteran has gout.  11/10/2014, VBMS entry, Medical Treatment Record - Government Facility (File C), at 5 (acute gouty arthropathy in the right knee, November 2013); accord 04/08/2015, VBMS entry, CAPRI, at 31 (left knee arthralgia, possible gout, August 2014).  Although this evidence is new, it is not material.  As noted above, it was conceded that the Veteran has a current disability in the knees and that he had an injury during service, but that the evidence indicated that the disability was not aggravated or caused by military service.  In this case, the new evidence does not, by itself or when considered with previous evidence of record, show that the Veteran's disability was aggravated by or caused by military service, to include from the prior, established in-service knee injury.

In sum, new and material evidence has not been received because the evidence continues to fail to show that the Veteran's disability was aggravated or caused by military service.  The Board has considered the evidence in light of the low threshold for finding new and material evidence, but it finds that the evidence pertaining to the issue of service connection for a bilateral knee disability is not material, as it does not go to the previously unestablished fact-here, a nexus between the Veteran's disability and his in-service injury.  Shade, 24 Vet. App. at 117; 38 C.F.R. § 3.156(a).  As such, the petition to reopen this claim is denied.

ORDER

New and material evidence not having been received, the petition to reopen the claim of service connection for a bilateral foot disability, to include hallux valgus, is denied.

New and material evidence not having been received, the petition to reopen the claim of service connection for a bilateral knee disability is denied.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue of entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia.

The Veteran received multiple psychiatric diagnoses during the claim period.  In September 2009, he was diagnosed with paranoid schizophrenia.  09/23/2009, VBMS entry, Medical Treatment Record - Government Facility, at 1.  From 2013 to 2015, a VA psychiatrist noted several times that the Veteran has had depressive schizoaffective disorder, and that he has been on medication for psychosis.  04/08/2015, VBMS entry, CAPRI, at 8, 11, 26, 41, 55, 81.  Moreover, records prior to the claim period reflect the Veteran has a psychiatric disorder.  For example, an undated medical record (likely created before July 2013) shows the Veteran was assessed with psychosis not otherwise specified (NOS).  File A, at 34.  In May 1987, VA diagnosed generalized anxiety disorder with depressed mood.  10/02/2000, VBMS entry, VA 10-1000 Hospital Summary and/or the Compensation and Pension Examination Report, at 1.  In October 1987, the SSA diagnosed schizophreniform disorder.  10/02/2000, VBMS entry, Medical Treatment Records - Furnished by SSA, at 1.  An in-service psychiatric evaluation, during which the Veteran was evaluated with respect to his academic potential for service in the U.S. Coast Guard, reflects that the Veteran has "inaptitude due to [his] inability to learn."  03/09/2016, VBMS entry, STR - Medical, at 4.  His academic problems have also been noted by an in-service medical provider.  Id. at 6.  As a result, the Veteran was discharged from the U.S. Coast Guard by reason of "unsuitability/inaptitude."  03/09/2016, VBMS entry, Military Personnel Record, at 6.  The Veteran, through his former representative, has contended that the Veteran's discharge for "inaptitude" possibly reflects a "vocational dysfunction [that] is often significant in those [who] have schizophrenia."  01/16/2014, VBMS entry, VA 646 Statement of Accredited Representative in Appealed Case (Page 2/2), at 2.  While the evidence is insufficient to grant a claim of service connection for a psychiatric disorder, competent evidence of the Veteran's multiple psychiatric disabilities, coupled with his discharge for "inaptitude," do indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including records from February 2015 to the present.  Additionally, notify the Veteran that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, then schedule the Veteran for a psychiatric examination.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA clinician answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Are any psychiatric disabilities shown or treated at any time during the claim period (from March 2009 to the present) at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not show that any psychosis was manifested within the first post-service year (by September 1977)?

 b.  If the answers to the above are negative, then does any current acquired psychiatric disorder represent aggravation upon a developmental personality disorder by superimposed disease and if so, is it at least as likely as not that the Veteran's active service was the cause of such aggravation?

Consider all lay and medical evidence, including the multiple psychiatric diagnoses he has received since service: paranoid schizophrenia in September 2009, depressive schizoaffective disability from 2013 to 2015, generalized anxiety disorder with depressed mood in May 1987, schizophreniform disorder in October 1987, and psychosis NOS-before July 2013.  Consider also the in-service psychiatric evaluation indicating that the Veteran has "inaptitude due to [his] inability to learn," his discharge from service by reason of "unsuitability/inaptitude," and the Veteran's contention that such discharge possibly reflects a "vocational dysfunction [that] is often significant in those [who] have schizophrenia."

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


